DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/29/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 09/29/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  As per claims 8 and 15, line 3, the term “a memory storage” should be changed to --a non-transitory memory storage--.   A reason for doing so is to delineate the claims from being read as signal carrier wave or transmission medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recited “a memory storage” in line 3.  The memory storage is disclosed to include transmission medium or signal carrier wave in paragraph [0353] of the specification of the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16 and 19 of U.S. Patent No. 10,820,288. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘288 Patent Claim 3 Claims
A method, comprising:
A  method, comprising:
obtaining synchronization information, wherein the synchronization information indicates a global navigation satellite system (GNSS) as a preferred synchronization source;
eceiving synchronization information , wherein the synchronization information comprises priority information indicating a priority ranking for a synchronization source type or a synchronization source type with a highest priority, and the synchronization information further comprises synchronization source selection parameter information ;
the GNSS;
detecting  a type of the at least one synchronization source comprise Global Navigation Satellite System (GNSS);
if the GNSS satisfies a predefined condition, selecting the GNSS as a synchronization reference source;
selecting from the at least one synchronization source a synchronization source, which belongs to the synchronization source type with a highest priority and satisfies a synchronization source selection parameter indicated by the synchronization source selection parameter information, as synchronization reference source; 
determining timing offset indication information, wherein the timing offset indication information indicates a timing offset between the synchronization reference source and a device-to-device (D2D) link; and
receiving timing offset indication information , wherein timing offset indication information indicates a timing offset; and
performing communication according to a timing reference of the synchronization reference source and the timing offset.
performing communication according to a timing reference of the synchronization reference source and the timing offset.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps in scope with claim 3 of the ‘288 patent in that it claims variously and essentially the same limitations as those in claim 3 of the ‘288 patent.  There are differences between the claims depicted in the bolded word and the strike-through words.  The appears are deemed obvious as following:  Pertaining the difference depicted in the bolded words, it appears to be using different wording or different parameter in a group of parameters but meaning in the claim construction is the same.  
Dependent claims 2-7 are deemed obvious over group claims 1-5 of the ‘288 patent for the same rationales applied to base claim 1 as discussed above.
As per group claims 8-14, the claims call for an apparatus having limitations variously and essentially the same functional limitations of method claims 1-7, respectively.  Thus, they are deemed obvious over claims 1-5 of the ‘288 patent for the same rationales applied to method claims 1-7 as discussed above.
As per group claims 17-20, the claims appear to call for instructions stored thereon a non-transitory computer-readable storage medium having limitations variously and essentially mirrored functional limitations of method claims 1-2 and 5-6, respectively.  Thus, they are deemed obvious over claims 1-5 of the ‘288 patent for the same rationales applied to method claims 1-2 and 5-6 as discussed above.


Instant Application Claim 15 Claims
‘288 Patent Claim 16 Claims
An apparatus, comprising: a transceiver; a memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to:
A base station, comprising: a transceiver; a  memory storage comprising instructions; and one or more processors in communication with the  memory storage, wherein the one or more processors execute the instructions to:
determine synchronization information, wherein the synchronization information indicates that a global navigation satellite system (GNSS) is a preferred synchronization source; and
determine synchronization information, wherein the synchronization information comprises priority information indicating a priority ranking for a synchronization source type or a synchronization source type with a highest priority, and the synchronization information further comprises synchronization source selection parameter information ; and
send the synchronization information to user equipment.
send the synchronization information to user equipment.


Rationales:
From the above claim comparison, one can see that claim 15 of the instant application overlaps in scope with claim 16 of the ‘288 patent in that it claims variously and essentially the same limitations as those in claim 16 of the ‘288 patent.  There are differences between the claims depicted in the bolded word and the strike-through words.  The appears are deemed obvious as following:  Pertaining the difference depicted in the bolded words, it appears to be using different wording or different parameter in a group of parameters but meaning in the claim construction is the same.  It is obvious to those skilled in the art to do so in claim drafting in a subsequent patent application to seek a well-rounded protection for a disclose invention.  Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Dependent claim 16 is deemed obvious over group claim 19 of the ‘288 patent for the same rationales applied to base claim 15 as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 10,091,709) (hereinafter “Yang”).
Regarding claim 15, in accordance with Yang reference entirety, Yang discloses an apparatus (FIG. 9; 900), comprising: a transceiver (918); a memory storage (908) comprising instructions; and one or more processors (904) in communication with the memory storage (908), wherein the one or more processors execute the instructions (see FIG. 9 for connection details between elements and its corresponding description begins in column 15, line 48 to col. 16, line 47) to: 
determine synchronization information, wherein the synchronization information indicates that a global navigation satellite system (GNSS) is a preferred synchronization source (col. 12, lines 3-17: "The method 500 may begin with a first operation 505 of attempting to detect a plurality of source signals from a plurality of synchronization sources. In one embodiment, attempting to detect a plurality of source signals comprises passively scanning a radio spectrum that includes a first spectrum associated with an MNO and a second spectrum associated with public safety. A synchronization source of the plurality may be, for example, an eNB, a GNSS, or another UE (e.g., a public safety UE). According to the synchronization source, a source signal may be, for example, a PSS/SSS transmitted by an eNB, a signal transmitted by a GNSS, a signal from an eNB or GNSS relayed from another UE, or a synchronization request signal that operates as a synchronization reference signal from another UE."); and 
send the synchronization information to user equipment (col. 12, lines 23-31: "Where a first source signal is detected, the method 500 may proceed to an operation 510 of synchronizing to the first source signal. Where the first source signal is from an eNB or a GNSS, the method 500 may advance to operation 520 for transmitting a synchronization reference signal based on the first source signal. In one embodiment, the synchronization reference signal is transmitted in response to a 30 synchronization request signal received from an obstructed UE.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fallgren et al., 5G Technologies for the Connected Car, JOURNAL OF LATEX CLASS FILES, VOL. 14, NO. 8, AUGUST 2015, 8 pages.
Abedini et al. (US 9,603,113).
Wakabayshi et al (US 2018/0199298).
Park et al US 2016/0095074).
Zhao et al (US 6,637,844).
Korhonen et al. (US 2015/0319723).
Tavildar et al. (US 2011/0170465).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 10, 2022